ACCEPTED
                                                                                         03-14-00734-CR
                                                                                                 7405044
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   10/16/2015 9:54:05 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                              N O . 03-14-00734-CR

BRUCE WAYNE HARKEY,                   §            I N T H E COURT OF  APPEALS
                                                                   FILED IN
            Appellant                                            3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                                                 10/16/2015 9:54:05 AM
VS.                                   §            T H I R D DISTRICTJEFFREY D. KYLE
                                                                          Clerk

THE STATE OF TEXAS,
             Appellee                 §            A U S T I N , TEXAS


         THIRD/FINAL MOTION FOR E X T E N S I O N OF TIME
                  T O F I L E APPELLEE'S BRIEF


      This motion is presented by the State o f Texas, by and through the

undersigned Assistant District Attorney, and in support would show:


                                          1.

      The brief for the State of Texas, Appellee, is due on October 16, 2015.


                                          II.

      The undersigned is solely responsible for all appellate and post-conviction

matters in felony cases on behalf of the State of Texas for the 33'"'^ and the 424^^

Judicial Districts which covers Burnet County, Llano County, Blanco County, and

San Saba County, although Assistant District Attorney Robert Ewing has

volunteered to handle some of the appeals of the cases in which he was the trial


                                     Page 1 of 4
attorney.   The undersigned is also solely responsible for all asset seizure and

forfeiture matters within these four counties, including investigating and preparing

Notice of Seizure and Affidavit, preparing and responding to discovery, summary

judgment procedures, and trial proceedings.         Additionally the undersigned is

responsible for providing assistance and backup to the trial attorneys during trial

preparation, including video and audio conversion and redaction, and during non-

trial settings before the bench when needed. The undersigned assists the office staff

on a daily basis when unusual problems arise and meet with the general public on

a drop-in basis. The undersigned is further solely responsible for responding to

Public Information Act Requests, as well as preparing the required paperwork

triggered by demands for trials made under the Interstate Agreement on Detainers

Act (lADA) and therein coordinate with the involved prison authorities and law

enforcement and court personnel.       The undersigned also routinely assists law

enforcement agencies with various legal issues.




                                         III.

      In this case Appellant raises four issues which are complex and require not

only substantial research but also meticulous attention to corroborating details

within a lengthy record. While the brief being prepared by the undersigned is 100%

                                      Page 2 of 4
complete and consists of 10,944 words, because this case is of a highly publicized

capital murder and District Attorney Sonny McAfee was the lead counsel at trial of

this case, the brief has been submitted to Mr. McAfee for final review and approval.

The undersigned will need an additional 30 days for Mr. McAfee to complete his

review and for the undersigned to make any recommended revisions prior to filing

the Appellee's Brief in this case. The undersigned fully expects to be able file this

brief before the requested deadline, however, the undersigned also wishes to be

prepared for unexpected and unavoidable delays and interruptions. This is the third

motion for extension of time that the State of Texas has sought in this case and will

be the final motion submitted by the undersigned herein.




                                     PRAYER

      The State of Texas, in consideration of the facts and circumstances set forth

herein above, prays the Court grant this motion and extend the due date for the

Appellee's Brief to November 16, 2015.




                                      Page 3 of 4
                                     Respectfully submitted,

                                     OFFICE OF DISTRICT ATTORNEY
                                     33^^ and 424^^ JUDICIAL DISTRICTS
                                     Wiley B. McAfee, District Attorney
                                     R O. Box 725
                                     Llano, Texas 78643
                                     Telephone          Telecopier
                                     (325) 247-5755    (325) 247-5274
                                     g.bunyard@co.llano.tx.us

                                     By:

                                         Assistant District Attorney
                                         State Bar No. 03353500
                                         ATTORNEY FOR APPELLEE

                    C E R T I F I C A T E OF WORD C O U N T

      This is to certify that the pertinent portion of the foregoing document
contains 465 words according to the WordPerfect X7™ word count tool.


                                    dSaryW. Burfyarrf^
                                     Assistant District Attorney

                       C E R T I F I C A T E OF SERVICE

      This is to certify that a true copy of the above and foregoing instrument,
together with this proof of service hereof, has been forwarded on the 16th day of
October 2015, to M r . Richard D. Davis, Attorney for Appellant, by email at
rdd@austin.twcbc.com and by EServe.




                                             Assistant District Attorney


                                    Page 4 of 4